Citation Nr: 0500073	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  95-26 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a psychiatric disability.  This case was 
previously before the Board in August 1998, at which time it 
was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disability.  Following a VA psychiatric 
examination in January 2004, the Axis I diagnosis was major 
depressive disorder, recurrent.  The Axis II diagnosis was 
deferred.  In February 2004, the examiner prepared an 
addendum to his report.  He noted that the veteran had been 
diagnosed with emotional instability reaction in service.  He 
concluded that it was not likely that the veteran's current 
psychiatric condition had its onset in service, but had 
started prior to that.  He added that it was not related to 
service, but to a disturbed childhood and personality traits.  
The examiner did not reconcile his diagnosis of major 
depressive disorder.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate her claim, and what specific evidence, if any, 
she is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  Further, she must be 
advised to send any evidence in her` possession pertinent to 
the appeal to VA.  The Board notes that the supplemental 
statement of the case issued in March 2004 provided the 
pertinent regulation concerning VA development, but this is 
not sufficient to comply with the requirements of the law.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate her claim for service 
connection for a psychiatric disability, 
to include what specific evidence, if 
any, she is expected to obtain and 
submit, and what specific evidence will 
be retrieved by VA.  Further, she must be 
advised to send any evidence in her 
possession pertinent to the appeal to VA.  

2.  The claims folder should be referred 
to the examiner who conducted the January 
2004 VA examination for reconciliation of 
the diagnoses reported on his January 
2004 VA examination report and the 
February 2004 addendum to this report.  
He should list all current psychiatric 
diagnoses, and state whether the veteran 
has an acquired psychiatric disability 
and, if so, whether it is related to 
service.  The rationale for all opinions 
expressed must be set forth.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
`



